Citation Nr: 1545226	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  07-34 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a central retinal vein occlusion (CRVO), claimed as strokes, to include as secondary to a service-connected disability. 

2.  Entitlement to service connection for left eye vision loss, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from June 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A hearing was held before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In July 2013, the Board denied the claims for service connection for CRVO and service connection for left eye vision loss.  Thereafter, the Veteran appealed the claims to the Veterans Claims Court.  In July 2014, the Court granted a Joint Motion for Remand (JMR) which vacated the Board's July 2013 decision and returned the issues to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issues currently on appeal should be remanded for reconsideration as they are inextricably intertwined with the claim for entitlement to service connection for hypertension which the Board has twice referred for adjudication by the Agency of Original Jurisdiction (AOJ).

Specifically, in the Board's July 2011 and October 2012 remands, the Board notified the AOJ that the issue of entitlement to service connection for hypertension, to include as secondary to medications taken for service-connected erectile dysfunction, had been raised by the record, but had not been adjudicated by the AOJ for appropriate action.  

The record continues to reflect that the issue of service connection of hypertension has not been considered by the AOJ.   

As addressed in the April 2014 JMR, there is medical evidence in the record which indicates that the eye conditions on appeal may be related to the Veteran's hypertension.  See April 2006 VA contracted medical examination report (indicating that the Veteran's CRVO of the left eye was "as likely as not to be caused by hypertension"); April 2006 addendum opinion (indicating agreement with this assessment); October 2011 VA medical examination report addendum ("It is more likely that the CRVO occlusion that caused patient's blindness is more related to his microvascular disease HTN."); November 2012 VA medical examination (indicating that "CRVO is more typically related to microvascular diseases such as his diabetes mellitus and or hypertension"); see also May 2013 Veterans Health Administration ophthalmologist's report (noting that CRVO is commonly caused by "arteriosclerotic vessel changes from longstanding hypertension which the patient has").

The Veteran has also asserted that his medication for his service-connected erectile dysfunction aggravated his hypertension, which led to his conditions currently on appeal.  See Veteran's October 2007 substantive appeal and April 2011 Board hearing at pg. 3. 

Claims are inextricably intertwined when a decision on one issue would have a "significant impact" upon the other.  Henderson v. West, 12 Vet.App. 11, 20 (1998). In addition to the possible effect that a decision on one claim may have upon the merits of another, claims may be inextricably intertwined when they "are so intimately connected ... [that] in the interests of judicial economy and avoidance of piecemeal litigation, they should be appealed together."  Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001); see also Gurley v. Nicholson, 20 Vet.App. 573, 574 (2007).  

For the reasons discussed above, the Board finds that the Veteran's claims currently on appeal are inextricably intertwined with the claim for service connection or hypertension, not yet adjudicated by the AOJ.  As such, a remand is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the necessary VCAA notice and then adjudicate the issue of entitlement to service connection for hypertension, to include as secondary to medications taken for service-connected erectile dysfunction.

2.  After completing the above stated actions, the RO should then readjudicate the Veteran's claims for 
(1) service connection for CRVO, claimed as strokes, to include as secondary to a service-connected disability; and (2) service connection for left eye vision loss, to include as secondary to a service-connected disability.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


